DISSENTING OPINION OP
CIRCUIT JUDGE CARTER.
I respectfully dissent from the conclusion of the majority that the father of the deceased was left “without other means of support.” The testimony most favorable to the plaintiff shows that at the death of his son he had eight hundred dollars ($800.00) in the Postal Savings Bank. The burden was on the plaintiff to prove that he was entitled to the donation or *523assessment, and in establishing this, testimony of the cost of living of himself and wife was proper, if not necessary. The only evidence of this fact was the plaintiff’s testimony that he was maintaining himself in Honolulu, where he was temporarily living, for eight dollars ($8.00) a month. Considering the mode or manner of living of persons of their circumstances and surroundings, it cannot be said he was without “other means of support.” He had ample means of support for a number of years, just how many does not appear, but in all probability he had sufficient for the remainder of his life.
Under the laws of the organization, upon the death of a married member the donation is payable to his widow. A single man is entitled to certain benefits in case of sickness, and upon his death his father or brothers of the deceased are entitled to the donation, provided it is proven that these persons were maintained by the deceased, and were left without other means of support. This last condition, I think, the plaintiff failed to prove.